DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,015,124 in view of Alworth et al. (U.S. Patent 4,626,320). 
Claims 1-10 of conflicting U.S. Patent No. 11,015,124 teaches all of the limitations of claims 1-10 except for upon receipt of input instructions from a user, moving the decoking tool up and down.  However, Alworth teaches a method for automated decoking where the controller has displays for the operator to view and allows the operator to switch between automatic programmed control and manual control [col. 5, lines 24-36]. The user initiates automatic or manual control of the decoking process which reads on “upon receipt of input instructions from a user”, the decoking tool is movable up or down.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the decoking tool of U.S. Patent 11,015,124 up and down based upon receipt of user input instructions as taught by Alworth in order to allow automatic or manual control of the decoking process.
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,015,124 and Alworth et al. (U.S. Patent 4,626,320), and further in view of Knutson et al. (U.S. Patent 5,807,194).
Claims 11-12: U.S. Patent 11,015,124 and Alworth teach the limitations of claim 9 above.  U.S. Patent 11,015,124 and Alworth do not explicitly teach a substantially continuous fiber reinforcement along the entirety of the belt.  However, Knutson teaches it is known for belts used with a pulled in power transmission applications to include wear resistant reinforcement and is treated to inhibit degradation but also improve the bending modulus of the belt [col. 1, lines 10-25; col. 3, lines 15-25; col. 4, lines 14-17] wherein the carbon fiber reinforcement comprises a substantially continuous reinforcement along the length of the belt [(18), Fig. 1; col. 4, lines 23-25].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a carbon fiber reinforcement comprises a substantially continuous reinforcement along the length of the belt as taught by Knutson on the belt of U.S. Patent 11,015,124 and Alworth because Knutson teaches it includes wear resistant reinforcement and is treated to inhibit degradation but also improve the bending modulus of the belt.

Claim 13: U.S. Patent 11,015,124 and Alworth teach the limitations of claim 9 above.  U.S. Patent 11,015,124 and Alworth do not explicitly teach a discontinuous fiber reinforcement.  However, Knutson teaches it is known for belts used with a pulled in power transmission applications to include wear resistant reinforcement and is treated to inhibit degradation of the belt [col. 1, lines 10-25; col. 3, lines 15-25; col. 4, lines 14-17].  Regarding the fiber reinforcement being discontinuous, there are a finite number of options available as the reinforcement can be continuous or discontinuous. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a discontinuous fiber reinforcement, as a person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success of providing improved strength to the belt by having portions with reinforcement. 

Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,015,124 and Alworth et al. (U.S. Patent 4,626,320), and further in view of Purton et al. (U.S. Patent 6,050,277). 
Claims 14 and 15: U.S. Patent 11,015,124 and Alworth teach the limitations of claim 1 above.  U.S. Patent 11,015,124 and Alworth do not explicitly teach a gearbox cooperative with the motor to drive the plurality of belts through the plurality of pulleys, or that the rigid member extends a sufficient height above a decoking drum to permit a range of vertical movement of the decoking tool substantially therethrough.  However, Purton teaches a decoking tool that with a rigid member (130) that extends a sufficient height above a decoking drum (10) [Fig. 2-3] to permit a range of vertical movement of the decoking tool substantially therethrough [Fig. 3A-3B; col. 2, lines 25-47] and a gearbox (160) cooperative with the motor to drive the plurality of belts through the plurality of pulleys [Fig. 5; col. 2, lines 48-53].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify U.S. Patent 11,015,124 and Alworth, to include the rigid member of Purton that extends a sufficient height above a decoking drum, with no change to their respective function, for the purpose of permitting a vertical range of movement of the decoking tool to enable decoking of the entire drum.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify U.S. Patent 11,015,124 and Alworth, to include the gearbox of Purton, with no change to their respective function, for the purpose of using a motor to drive the plurality of belts through the plurality of pulleys in order to decoke the drum.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim Interpretation
The limitation “upon receipt of input instructions from a user” is being interpreted as consistent with paragraph 14 of the instant specification: “The motor 220 can be operated remotely to minimize exposure of an operator to the decoking operation.” 

Allowable Subject Matter
Claims 1-15 would be allowable by filing and acceptance of a Terminal Disclaimer for U.S. Patent 11,015,124.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Kaplan (U.S. Patent 4,673,442) and Purton (U.S. Patent 6,050,277):
Kaplan teaches a method of operating a decoking tool [Fig. 6-9; col. 6, lines 18-46], the method comprising: raising and lowering the decoking tool within a decoking system through the use of a decoking assembly [Fig. 6-9; col. 6, lines 18-46] that comprises a vertically movable crosshead [not illustrated but the horizontal piece that bail (130), Fig. 2 connects to; col. 5, lines 15-17], a support structure [(112), Fig. 2] with a rigid member [(113), Fig. 2] mounted thereto [col. 5, lines 6-9], and a motorized system comprising a pulley [(122), Fig. 2], a cable [(126), Fig. 2] and a motor statically mounted to the ridged member [(120), Fig. 2] [col. 5, lines 9-15].  Kaplan teaches the motorized system is cooperative with the pulley, vertically movable crosshead, and the cable because the motorized system uses the pulley to raise and lower the cable having a grasping hook at it lower end where the grasping hook is connected to bail 130 and in turn the vertically movable crosshead [col. 5, lines 9-15] which permits range of vertical movement of the decoking tool and the vertically movable crosshead relative to the rigid member [Figs. 2 and 6-9; col. 6, lines 18-46].  Kaplan teaches raising and lowering the vertically movable crosshead along with the decoking tool through the use of the motorized system [col. 5, lines 9-15; col. 6, lines 18-46].  The system of Kaplan uses a pulley/belt connected to a grasping hook connected to a bail, so Kaplan does not teach a plurality of pulleys or a plurality of belts or moving the decoking tool vertically upon receipt of input instructions from a user.
Purton teaches operating a decoking tool [col. 2, lines 25-27], the method comprising: raising and lowering the decoking tool within a decoking system through the use of a decoking assembly [Fig. 3A-B; col. 2, lines 25-42 and 48-50] that comprises a vertically movable crosshead [(150), Fig. 4A; col. 2, lines 31-32 and 48-53], a support structure [(130), Fig. 4A] with a rigid member mounted there to [not labeled but the pole the pulleys (125), Fig. 4A rest on], and a motorized system comprising a plurality of pulleys [(125), Fig. 4A], a plurality of cables [(120), Fig. 4A], and a motor [(100), Fig. 5] [col. 2, line 48-col. 3, line 8].  Purton teaches the motorized system is cooperative with the plurality of pulleys, plurality of cables, and vertically movable crosshead [col. 2, line 48-col. 3, line 8] which permits range of vertical movement of the decoking tool and the vertically movable crosshead relative to the rigid member [Figs. 3A-B and 4; col. 2, line 40-col. 3, line 8].  Purton teaches raising and lowering the vertically movable crosshead along with the decoking tool using the motorized system [col. 2, line 40-col. 3, line 8].  Purton does not teach a motor statically mounted to the ridged member or moving the decoking tool vertically upon receipt of input instructions from a user.  
The system of Kaplan uses a pulley/belt connected to a grasping hook connected to a bail.  While Purton teaches a two pulley and two-cable system, it does so using a motor placed directly onto the vertically movable crosshead.  There is no motivation to include an additional pulley and cable in the system of Kaplan.  Therefore, it would not be obvious to include an additional pulley and cable in the system of Kaplan without the use of inappropriate hindsight.  Furthermore, Purton discloses a self-climbing device by placing its motor directly onto a vertically movable crosshead rather than on an immovable static structure.  The totality of the Purton specification makes it clear that having the motor be mounted onto the movable cross member is critical to the proper operation of the device and that by including a motor with a worm gear and a reduction gearbox and clinching wheels allows the Purton device to have self-arresting features that enable it to avoid the complexity and redundancy of extra brakes and related equipment needed to avoid catastrophic decoking tool failures in the event of winch failure and ensuing tool free fall as discussed in Purton [col. 1, lines 38-42; col. 2, lines 48-65].  Therefore, given the motivation in Purton to avoid the statically mounted motor configuration coupled with the reciprocal motivation in the present application to avoid the self-climbing configuration of Purton, the statically mounted motor of Kaplan is not properly combinable with Purton as a way to reconcile Purton with the present set of claims.  Therefore, Kaplan and Purton fail to teach or suggest a method of operating a decoking tool as in the context of claim 1.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759